285 S.W.3d 837 (2009)
STATE of Missouri, Respondent,
v.
James E. WHITE, Jr., Appellant.
No. WD 69778.
Missouri Court of Appeals, Western District.
June 30, 2009.
Ellen H. Flottman, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
James E. White appeals his convictions for leaving the scene of a motor vehicle accident, § 577.060, and first-degree property damage, § 569.100, following a bench trial. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. 30.25(b).